Name: Commission Regulation (EEC) No 3252/88 of 21 October 1988 on import of cereals in grain form into Portugal
 Type: Regulation
 Subject Matter: trade;  Europe;  international trade
 Date Published: nan

 22. 10 . 88 Official Journal of the European Communities No L 289/37 COMMISSION REGULATION (EEC) No 3252/88 of 21 October 1988 on import of cereals in grain form into Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 257 thereof, into Portugal ; whereas those arrangements must incorporate provisions whereby the trend of imports can be closely monitored and any necessary action taken to prevent disturbance of the markets ; Whereas, in the case of common and durum wheat, for which products no liberalization has yet been carried out owing to the need for the disposal of national production, total liberalization may be anticipated only from 1989 ; whereas provision should also be made for imports of such products to take place, as the Portuguese authorities so choose, either under the levy arrangements applied in accordance with the rules laid down for other cereals or under invitations to tender open to all operators in which offers for Community products are adjusted to take account of the difference between Community and world prices ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Until 31 December 1990 the provisions of this Regulation shall apply to imports into Portugal of the cereals listed in Article 1 (a) and (b) of Regulation (EEC) No 2727/75. Whereas the measures laid down in Article 257 of the Act of Accession may be adopted and applied until 31 December 1990 pursuant to Council Regulation (EEC) No 4007/87 0); Whereas, by the agreement between the Community and the United States of America under GATT Article XXIV (6) concluded on 30 January 1987 (2), Portugal forewent the arrangements applying to cereals set out in Article 320 (2) of the Act of Accession ; whereas in consequence the arrangements for the liberalization of imports into Portugal are those provided for in Articles 270 and 277 of the Act of Accession ; Whereas the arrangements laid down in those two Articles are liable to clash in certain respects with the national rules applying to cereals, the maintenance of which is authorized, subject to certain conditions, by Article 261 of the Act . of Accession ; whereas new arrangements that will accelerate liberalization of cereal imports into Portugal and so advance integration of the Portuguese cereals market into the common market organization should accordingly be drawn up ; whereas those arrangements must also take account of the requirements in connection with the national rules in force and of the fact that under the Act of Accession cereals are subject to transition by stages ; Whereas provision should accordingly be made for the immediate liberalization of imports of all basic cereals except common and durum wheat covered by Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (3), as last amended by Regulation (EEC) No 2221 /88 (4), while making provision, as regards the calculation of the levy, for the necessary provisions to take account of the special ranking of prices provided for by Portuguese regulations and of the role of the import price of cereals under those regulations ; whereas the liberalization of imports of such cereals will cover approximately 60 % of cereals imports I Cereals other than common wheat and durum wheat Article 2 1 . Imports from third countries into Portugal of cereals listed in Article 1 (a) of Regulation (EEC) No 2727/75, except for common wheat, shall be subject to a levy equal to the threshold price fixed by the Portuguese authorities, less the cif price fixed by those authorities in accordance with criteria similar to those laid down by Community provisions . The threshold price fixed to that end at the beginning of the marketing year may subsequently vary by product or by period should the need to dispose of national production so dictate. Levies fixed in advance shall be adjusted according to the threshold price in force at the time of import. (') OJ No L 378, 31 . 12. 1987, p. 1 . 0 OJ No L 98 , 10 . 4. 1987, p. 2. (3) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 197, 26 . 7. 1988 , p . 16. No L 289/38 Official Journal pf the European Communities 22. 10, 88 2. The levy calculated in accordance with paragraph 1 shall remain applicable even through it is lower than that fixed for the Community as a whole under Article 13 of Regulation (EEC) No 2727/75. Article 3 Imports into Portugal of cereals, except for common wheat, listed in Article 1 (a) of Regulation (EEC) No 2727/75 and coming from other Member States shall be subject to a levy equal to the threshold price provided for in Article 2 ( 1 ), less the cif price for Portugal calculated on the basis of the most favourable offers from the Community market. The difference between the levy on imports froth the Community as constituted at 31 December 1985 and that on imports from Spain shall be equal to the accession compensatory amount applicable in trade between the Community as constituted at 31 December 1985 a:nd Spain . The last sentence of the secorid subparagraph of Article 2 ( 1 ) shall apply to the levy provided for in the first paragraph.  either on payment of a levy calculated in accordance with Articles 2 and 3, -  or under an invitation to tender for the levy, open to all operators without discrimination . Under such invitations to tender, offers for products of Community origin shall be adjusted by the difference between Community market prices and those on the world market. That difference shall in turn be adjusted by the accession compensatory amount depending on whether tenders relate to products coming from the Community as constituted at 31 December 1985 or tp products coming from Spain . Ill General provisions Article 5 Portugal shall notify the Commission :  before implementation, of provisions for implementing this Regulation and in particular of the threshold prices adopted,  of levies fixed. Article 6 An import licence shall be required for all cereals imported under this Regulation . A licence shall be issued to any party applying. However, licences applied for otherwise than under an invitation to tender shall be issued on the third working day following submission of the, application without prejudice to Article 274 pf the Act of Accession . Article 7 This Regulation shall enter into force on 15 November 1988 . II Common wheat and durum wheat Article 4 1 . Imports into Portugal of common wheat and durum wheat shall be liberalized to the following extent at least :  1988 : 100 000 tonnes,  1989 : all imports^. 2. Imports of the quantities provided for in paragraph 1 shall be made : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 October 1988 . For the Commission Frans ANDRIESSEN Vice-President